Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the application filed 10/7/21 in which Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0266377 to Hampiholi et al (“Hampiholi”).
As to Claim 1, Hampiholi teaches a method for managing wirelessly incoming messages on a device, or messages generated by a circuit of the device (messages and/or an indication of messages may be received by the selective message presentation system 200 via SMS service 202, phone service 204, and/or email service 206... SMS service 202 may be included in the in-vehicle computing system of the vehicle and paired with a mobile phone of the user, such that incoming messages to a telephone number associated with the mobile phone are automatically routed, rerouted, or copied (e.g., a duplicate sent) to SMS service 202, see ¶ 0026), comprising: 
checking an incoming message or a message generated by the circuit of the device according to a predetermined criterion for relevance to a particular person (the message analysis module 208 may analyze messages and interpret semantics in the message in light of operating conditions...The operating conditions to determine a priority of a given message in light of a present or predicted future operating condition. In some embodiments, the operating conditions may be utilized in combination with the content of the messages as determined by the message analysis module 208 to determine the level of urgency or importance of the message. Priority engine 224 may receive information from one or more of the above-described modules to determine a priority of a given message based upon the content of the message and/or the operating condition of the vehicle... priority may be based on whether the message content/information (e.g., message text, sender, receiver, etc.) relates to a recently received phone call or other communication (e.g., other message), is from a preferred contact or other member in the user's address book [predetermined criterion for relevance for a particular person], relates to a calendar item of the user, relates to an item present in a social networking profile for the user/a friend of the user, etc., as based upon an evaluation of the message via the message analysis module 208, see ¶ 0033; The prioritization factors of the message text may be weighed differently based upon a context of the user. In some embodiments, the context of the user may be determined based upon an operating status of the vehicle. For example, if the user is near a first friend's house, messages from the first friend may be prioritized over (e.g., weighed more heavily than) messages from other friends, see ¶ 0034); 
Hampiholi does not explicitly disclose outputting the message only when relevance is established; and in case irrelevance is established, signaling the presence of the message.  
However, Hampiholi teaches the prioritization factors of the message text may be weighed differently based upon a context of the user. In some embodiments, the context of the user may be determined based upon an operating status of the vehicle. For example, if the user is near a first friend's house, messages from the first friend may be prioritized over (e.g., weighed more heavily than) messages from other friends...messages including keywords corresponding to routing information or vehicle-specific keywords may be prioritized higher than received messages that do not include keywords corresponding to the routing information or vehicle-specific keywords (see ¶ 0034). The messages in the ordered list may be arranged in order of priority, such that a highest priority message is at the "top" of the list (e.g., is the first message to be presented upon determining that messages may be presented based on operating conditions of the vehicle or other factors). As explained herein, in one embodiment the system may receive messages in a first order, and then the priority engine may receive that first order and then re-order the messages into a second, different order (and again when new messages are received and/or conditions change, the engine may again re-order the messages, and so on) (see ¶ 0035). Responsive to determining that a message is to be presented to a user in the vehicle (e.g., based upon an operating condition of the vehicle), the message in the ordered list having the highest priority level (e.g., the first message in the list) may be sent to a text-to-speech/speech recognition service 226 to convert the message to a form that may be presented to the user. For example, if the message is an audio message (e.g., a voicemail) to be presented to the user visually (e.g., via a display of the in-vehicle computing device), the text-to-speech/speech recognition service 226 may perform speech recognition to convert the message into text that may be displayed on the display device (see ¶ 0036). If an emergency condition is not detected (e.g., "NO" at 414), the method 400 proceeds to 416 to add the received message into an ordered list at a location of the ordered list based on the prioritization determined at 408. Conversely, if an emergency condition is detected (e.g., "YES" at 414), the method may proceed to 418 to present the message substantially immediately. In other words, even if other messages are present in the ordered list, a message that is identified as urgent or an emergency message may be presented upon receipt, regardless of an operating condition of the vehicle (see ¶ 0056). If the vehicle operating condition is not satisfied (e.g., "NO" at 420), the method 400 returns to 402 to check for new messages without presenting any of the messages from the ordered list. In other words, responsive to determining that the vehicle operating condition is not satisfied, the received message and/or received messages in the ordered list may not be presented (see ¶ 0057). The number of messages presented at 422 may depend upon an operating condition of the vehicle (e.g., how long the vehicle is or is predicted to be stopped or otherwise in a state that enables a user to safely receive messages) (see ¶ 0058). Examiner construes that when a message is received at the highest priority level (e.g. emergency condition), it is displayed to the user and when an emergency condition is not detected, the message is deemed irrelevant, presented in an ordered list and not displayed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hampiholi to teach outputting the message only when relevance is established; and in case irrelevance is established, signaling the presence of the message.  The suggestion/motivation would have been in order to selectively present received messages based on the operating condition of the vehicle (see Abstract).
As to Claim 2, depending from Claim 1, Hampiholi teaches wherein the relevance or irrelevance is established by using a pool of available character strings (the message analysis module 208 may identify relationships between named entities in the text, extract subjective information from a set of messages to determine a sentiment of the message, and/or segment the message into topics and associated portions that are devoted to each topic. The message analysis module 208 may determine that the message is relevant to a particular context by extracting keywords associated with that context (e.g., by determining if the message text includes keywords present in one or more lists of keywords stored on a storage device of the in-vehicle computing system or in communication with the in-vehicle computing system), see ¶ 0027; such information may be detected responsive to determining that the received message includes keywords such as "emergency," "urgent," "danger," "hurry," and/or any other suitable word(s) indicating a potential emergency condition, see ¶ 0056).  
As to Claim 3, depending from Claim 1, Hampiholi teaches wherein the messages are received or generated in one or more of a device that is coupled to a display and a voice response circuit of a motor vehicle (responsive to determining that a message is to be presented to a user in the vehicle (e.g., based upon an operating condition of the vehicle), the message in the ordered list having the highest priority level (e.g., the first message in the list) may be sent to a text-to-speech/speech recognition service 226 to convert the message to a form that may be presented to the user. For example, if the message is an audio message (e.g., a voicemail) to be presented to the user visually (e.g., via a display of the in-vehicle computing device), the text-to-speech/speech recognition service 226 may perform speech recognition to convert the message into text that may be displayed on the display device, see ¶ 0036), wherein the relevance or irrelevance is checked by the motor vehicle (the context of the user may be determined based upon an operating status of the vehicle. For example, if the user is near a first friend's house, messages from the first friend may be prioritized over (e.g., weighed more heavily than) messages from other friends...messages including keywords corresponding to routing information or vehicle-specific keywords may be prioritized higher than received messages that do not include keywords corresponding to the routing information or vehicle-specific keywords, see ¶ 0034; The messages in the ordered list may be arranged in order of priority, such that a highest priority message is at the "top" of the list (e.g., is the first message to be presented upon determining that messages may be presented based on operating conditions of the vehicle or other factors). As explained herein, in one embodiment the system may receive messages in a first order, and then the priority engine may receive that first order and then re-order the messages into a second, different order (and again when new messages are received and/or conditions change, the engine may again re-order the messages, and so on), see ¶ 0035; selective message presentation system 200 may be included in and/or in communication with an in-vehicle computing system of the vehicle, such as in-vehicle computing system 109 of FIG. 1, see ¶ 0025; The message analysis module 208 [illustrated in Fig. 2 as a component of the selective message presentation system] may determine that the message is relevant to a particular context by extracting keywords associated with that context (e.g., by determining if the message text includes keywords present in one or more lists of keywords stored on a storage device of the in-vehicle computing system or in communication with the in-vehicle computing system), see ¶ 0027).  
As to Claim 4, depending from Claim 3, Hampiholi teaches wherein in the case of irrelevance, a signal is sent to the device which then provides a signal of the presence of the message (new messages may trigger an interrupt or similar function, such that new messages may be detected at any point in time, see ¶ 0055; If the vehicle operating condition is not satisfied (e.g., "NO" at 420), the method 400 returns to 402 to check for new messages without presenting any of the messages from the ordered list. In other words, responsive to determining that the vehicle operating condition is not satisfied, the received message and/or received messages in the ordered list may not be presented, see ¶ 0057. Examiner construes that messages that are a lower priority are irrelevant and its presence may be signaled by placing them in the ordered list).  
As to Claim 5, depending from Claim 3, Hampiholi teaches wherein in the case of irrelevance, the presence of the message is signaled by one or more of the display and the voice response circuit of the motor vehicle itself such that the content of the message is not deducible (new messages may trigger an interrupt or similar function, such that new messages may be detected at any point in time, see ¶ 0055; If the vehicle operating condition is not satisfied (e.g., "NO" at 420), the method 400 returns to 402 to check for new messages without presenting any of the messages from the ordered list. In other words, responsive to determining that the vehicle operating condition is not satisfied, the received message and/or received messages in the ordered list may not be presented, see ¶ 0057. when a message is received at the highest priority level (e.g. emergency condition), it is displayed to the user and when an emergency condition is not detected, the message is deemed irrelevant, presented in an ordered list and not displayed, i.e. not deducible).  
As to Claim 6, depending from Claim 3, Hampiholi teaches wherein in the case of irrelevance, the presence of the message is signaled by an apparatus of the motor vehicle different from the display and the voice response circuit of the motor vehicle which outputs optically, acoustically and/or haptically perceptible signals (External devices 150 may be connected to the in-vehicle computing system via communication link 136 which may be wired or wireless, as discussed with reference to communication link 130, and configured to provide two-way communication between the external devices and the in-vehicle computing system... External devices 150 may also store and/or receive information regarding contextual data [signal presence of the message], user behavior/preferences, operating rules, etc. and may transmit such information from the external devices 150 to in-vehicle computing system 109 and touch screen 108, see ¶ 0022).  
As to Claim 7, Hampiholi teaches A motor vehicle that has an interface with an external device which receives wireless messages and/or generates messages, so that these messages may be transmitted to the motor vehicle by the device (messages and/or an indication of messages may be received by the selective message presentation system 200 via SMS service 202, phone service 204, and/or email service 206... SMS service 202 may be included in the in-vehicle computing system of the vehicle and paired with a mobile phone of the user, such that incoming messages to a telephone number associated with the mobile phone are automatically routed, rerouted, or copied (e.g., a duplicate sent) to SMS service 202, see ¶ 0026), comprising: 
wherein the motor vehicle comprises an evaluating circuit that is configured to check a transmitted message for relevance to a certain person according to a predetermined criterion (the message analysis module 208 [evaluating circuit] may analyze messages and interpret semantics in the message in light of operating conditions...The operating conditions to determine a priority of a given message in light of a present or predicted future operating condition. In some embodiments, the operating conditions may be utilized in combination with the content of the messages as determined by the message analysis module 208 to determine the level of urgency or importance of the message. Priority engine 224 may receive information from one or more of the above-described modules to determine a priority of a given message based upon the content of the message and/or the operating condition of the vehicle... priority may be based on whether the message content/information (e.g., message text, sender, receiver, etc.) relates to a recently received phone call or other communication (e.g., other message), is from a preferred contact or other member in the user's address book [predetermined criterion for relevance for a particular person], relates to a calendar item of the user, relates to an item present in a social networking profile for the user/a friend of the user, etc., as based upon an evaluation of the message via the message analysis module 208, see ¶ 0033; The prioritization factors of the message text may be weighed differently based upon a context of the user. In some embodiments, the context of the user may be determined based upon an operating status of the vehicle. For example, if the user is near a first friend's house, messages from the first friend may be prioritized over (e.g., weighed more heavily than) messages from other friends, see ¶ 0034); 
Hampiholi does not explicitly disclose to control a signaling circuit of the motor vehicle that causes the message to be output only when relevance is established, and when irrelevance is established, the presence of the message is signaled.  
However, Hampiholi teaches priority engine 224 [signaling circuit] may receive information from one or more of the above-described modules to determine a priority of a given message based upon the content of the message and/or the operating condition of the vehicle... priority may be based on whether the message content/information (e.g., message text, sender, receiver, etc.) relates to a recently received phone call or other communication (e.g., other message), is from a preferred contact or other member in the user's address book [predetermined criterion for relevance for a particular person], relates to a calendar item of the user, relates to an item present in a social networking profile for the user/a friend of the user, etc., as based upon an evaluation of the message via the message analysis module 208 (see ¶ 0033); the prioritization factors of the message text may be weighed differently based upon a context of the user. In some embodiments, the context of the user may be determined based upon an operating status of the vehicle. For example, if the user is near a first friend's house, messages from the first friend may be prioritized over (e.g., weighed more heavily than) messages from other friends...messages including keywords corresponding to routing information or vehicle-specific keywords may be prioritized higher than received messages that do not include keywords corresponding to the routing information or vehicle-specific keywords (see ¶ 0034). The messages in the ordered list may be arranged in order of priority, such that a highest priority message is at the "top" of the list (e.g., is the first message to be presented upon determining that messages may be presented based on operating conditions of the vehicle or other factors). As explained herein, in one embodiment the system may receive messages in a first order, and then the priority engine may receive that first order and then re-order the messages into a second, different order (and again when new messages are received and/or conditions change, the engine may again re-order the messages, and so on) (see ¶ 0035). Responsive to determining that a message is to be presented to a user in the vehicle (e.g., based upon an operating condition of the vehicle), the message in the ordered list having the highest priority level (e.g., the first message in the list) may be sent to a text-to-speech/speech recognition service 226 to convert the message to a form that may be presented to the user. For example, if the message is an audio message (e.g., a voicemail) to be presented to the user visually (e.g., via a display of the in-vehicle computing device), the text-to-speech/speech recognition service 226 may perform speech recognition to convert the message into text that may be displayed on the display device (see ¶ 0036). If an emergency condition is not detected (e.g., "NO" at 414), the method 400 proceeds to 416 to add the received message into an ordered list at a location of the ordered list based on the prioritization determined at 408. Conversely, if an emergency condition is detected (e.g., "YES" at 414), the method may proceed to 418 to present the message substantially immediately. In other words, even if other messages are present in the ordered list, a message that is identified as urgent or an emergency message may be presented upon receipt, regardless of an operating condition of the vehicle (see ¶ 0056). If the vehicle operating condition is not satisfied (e.g., "NO" at 420), the method 400 returns to 402 to check for new messages without presenting any of the messages from the ordered list. In other words, responsive to determining that the vehicle operating condition is not satisfied, the received message and/or received messages in the ordered list may not be presented (see ¶ 0057). The number of messages presented at 422 may depend upon an operating condition of the vehicle (e.g., how long the vehicle is or is predicted to be stopped or otherwise in a state that enables a user to safely receive messages) (see ¶ 0058). Examiner construes that when a message is received at the highest priority level (e.g. emergency condition), it is displayed to the user and when an emergency condition is not detected, the message is deemed irrelevant, presented in an ordered list and not displayed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hampiholi to teach to control a signaling circuit of the motor vehicle that causes the message to be output only when relevance is established, and when irrelevance is established, the presence of the message is signaled.  The suggestion/motivation would have been in order to selectively present received messages based on the operating condition of the vehicle (see Abstract).
As to Claim 8, depending from Claim 7, Hampiholi teaches wherein the relevance or irrelevance is established by using a pool of available character strings, wherein the pool of available character strings is changeable (the message analysis module 208 may identify relationships between named entities in the text, extract subjective information from a set of messages to determine a sentiment of the message, and/or segment the message into topics and associated portions that are devoted to each topic. The message analysis module 208 may determine that the message is relevant to a particular context by extracting keywords associated with that context (e.g., by determining if the message text includes keywords present in one or more lists of keywords stored on a storage device of the in-vehicle computing system or in communication with the in-vehicle computing system), see ¶ 0027; such information may be detected responsive to determining that the received message includes keywords such as "emergency," "urgent," "danger," "hurry," and/or any other suitable word(s) indicating a potential emergency condition, see ¶ 0056).  
As to Claim 9, depending from Claim 8, Hampiholi teaches comprising an input for confirming the establishment of relevance or irrelevance of a message, wherein when the input is actuated, the pool of available character strings is adapted (new messages may trigger an interrupt or similar function, such that new messages may be detected at any point in time, see ¶ 0055; If the vehicle operating condition is not satisfied (e.g., "NO" at 420), the method 400 returns to 402 to check for new messages without presenting any of the messages from the ordered list. In other words, responsive to determining that the vehicle operating condition is not satisfied, the received message and/or received messages in the ordered list may not be presented, see ¶ 0057. Examiner construes that messages that are a lower priority are irrelevant and its presence may be signaled by placing them in the ordered list).  
As to Claim 10, depending from Claim 7, Hampiholi teaches wherein corresponding information is transmitted to the external device via the interface in the case of irrelevance so that this external device signals the presence of the message (External devices 150 may be connected to the in-vehicle computing system via communication link 136 which may be wired or wireless, as discussed with reference to communication link 130, and configured to provide two-way communication between the external devices and the in-vehicle computing system... External devices 150 may also store and/or receive information regarding contextual data [signal presence of the message], user behavior/preferences, operating rules, etc. and may transmit such information from the external devices 150 to in-vehicle computing system 109 and touch screen 108, see ¶ 0022).  
As to Claim 11, depending from Claim 2, Hampiholi teaches wherein the messages are received or generated in one or more of a device that is coupled to a display and a voice response circuit of a motor vehicle (responsive to determining that a message is to be presented to a user in the vehicle (e.g., based upon an operating condition of the vehicle), the message in the ordered list having the highest priority level (e.g., the first message in the list) may be sent to a text-to-speech/speech recognition service 226 to convert the message to a form that may be presented to the user. For example, if the message is an audio message (e.g., a voicemail) to be presented to the user visually (e.g., via a display of the in-vehicle computing device), the text-to-speech/speech recognition service 226 may perform speech recognition to convert the message into text that may be displayed on the display device, see ¶ 0036), wherein the relevance or irrelevance is checked by the motor vehicle (the context of the user may be determined based upon an operating status of the vehicle. For example, if the user is near a first friend's house, messages from the first friend may be prioritized over (e.g., weighed more heavily than) messages from other friends...messages including keywords corresponding to routing information or vehicle-specific keywords may be prioritized higher than received messages that do not include keywords corresponding to the routing information or vehicle-specific keywords, see ¶ 0034; The messages in the ordered list may be arranged in order of priority, such that a highest priority message is at the "top" of the list (e.g., is the first message to be presented upon determining that messages may be presented based on operating conditions of the vehicle or other factors). As explained herein, in one embodiment the system may receive messages in a first order, and then the priority engine may receive that first order and then re-order the messages into a second, different order (and again when new messages are received and/or conditions change, the engine may again re-order the messages, and so on), see ¶ 0035; selective message presentation system 200 may be included in and/or in communication with an in-vehicle computing system of the vehicle, such as in-vehicle computing system 109 of FIG. 1, see ¶ 0025; The message analysis module 208 [illustrated in Fig. 2 as a component of the selective message presentation system] may determine that the message is relevant to a particular context by extracting keywords associated with that context (e.g., by determining if the message text includes keywords present in one or more lists of keywords stored on a storage device of the in-vehicle computing system or in communication with the in-vehicle computing system), see ¶ 0027).  
As to Claim 12, depending from Claim 11, Hampiholi teaches wherein in the case of irrelevance, the presence of the message is signaled by one or more of the display and the voice response circuit of the motor vehicle itself such that the content of the message is not deducible (new messages may trigger an interrupt or similar function, such that new messages may be detected at any point in time, see ¶ 0055; If the vehicle operating condition is not satisfied (e.g., "NO" at 420), the method 400 returns to 402 to check for new messages without presenting any of the messages from the ordered list. In other words, responsive to determining that the vehicle operating condition is not satisfied, the received message and/or received messages in the ordered list may not be presented, see ¶ 0057. when a message is received at the highest priority level (e.g. emergency condition), it is displayed to the user and when an emergency condition is not detected, the message is deemed irrelevant, presented in an ordered list and not displayed, i.e. not deducible).  
As to Claim 13, depending from Claim 12, Hampiholi teaches wherein in the case of irrelevance, the presence of the message is signaled by an apparatus of the motor vehicle different from the display and the voice response circuit of the motor vehicle which outputs optically, acoustically and/or haptically perceptible signals (External devices 150 may be connected to the in-vehicle computing system via communication link 136 which may be wired or wireless, as discussed with reference to communication link 130, and configured to provide two-way communication between the external devices and the in-vehicle computing system... External devices 150 may also store and/or receive information regarding contextual data [signal presence of the message], user behavior/preferences, operating rules, etc. and may transmit such information from the external devices 150 to in-vehicle computing system 109 and touch screen 108, see ¶ 0022).  
As to Claim 14, depending from Claim 8, Hampiholi teaches wherein corresponding information is transmitted to the external device via the interface in the case of irrelevance so that this external device signals the presence of the message (External devices 150 may be connected to the in-vehicle computing system via communication link 136 which may be wired or wireless, as discussed with reference to communication link 130, and configured to provide two-way communication between the external devices and the in-vehicle computing system... External devices 150 may also store and/or receive information regarding contextual data [signal presence of the message], user behavior/preferences, operating rules, etc. and may transmit such information from the external devices 150 to in-vehicle computing system 109 and touch screen 108, see ¶ 0022).  
As to Claim 15, depending from Claim 9, Hampiholi teaches wherein corresponding information is transmitted to the external device via the interface in the case of irrelevance so that this external device signals the presence of the message (External devices 150 may be connected to the in-vehicle computing system via communication link 136 which may be wired or wireless, as discussed with reference to communication link 130, and configured to provide two-way communication between the external devices and the in-vehicle computing system... External devices 150 may also store and/or receive information regarding contextual data [signal presence of the message], user behavior/preferences, operating rules, etc. and may transmit such information from the external devices 150 to in-vehicle computing system 109 and touch screen 108, see ¶ 0022).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694                                                                                                                                                                                                        

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694